UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 06-2762

THE AMERICAN LEGION and
NICHOLAS RIBAUDO ,                                              PETITIONERS,

   V.


R. JAMES NICHOLSON ,
SECRETARY OF VETERANS AFFAIRS,                                  RESPONDENT .


               Before GREENE, Chief Judge, and KASOLD, HAGEL, MOORMAN,
                          LANCE, DAVIS, and SCHOELEN, Judges.

                                              ORDER

        This matter has been referred to a full-Court panel. Oral argument on the merits of the
petition will be held on December 6, 2006, at 10:00 a.m. Any interested amicus curiae may file a
brief not later than 10 days after the date of this order. See U.S. VET . APP . R. 29.

        Additionally, the petitioners, not later than 5 days after the date of this order, will file with
the Court and serve a copy on the respondent a memorandum of law addressing the third element
of the associational-standing test–that "'neither the claim asserted nor the relief requested requires
the participation of individual members in the lawsuit.'" Disabled Am. Veterans v. Gober, 234 F.3d
682, 689 (Fed. Cir. 2000) (quoting Hunt v. Wash. State Apple Adver. Comm'n, 432 U.S. 333, 343
(1977)). Further, the memorandum of law shall address how and on what basis The American
Legion, or any veteran's service organization, has standing to petition the Court under the All Writs
Act, 28 U.S.C. § 1651(a). The respondent, not later than 5 days after the date of service of the
petitioners' memorandum of law, will file a memorandum of law addressing the petitioners'
arguments.

        Further, filings by The American Legion will be construed as an amicus brief on the merits
if the Court determines The American Legion does not have standing.

        Upon consideration of the foregoing, it is

       ORDERED that, not later than 10 days after the date of this order, any interested amicus
curiae may file, and serve on the parties, a brief. It is further
         ORDERED that, not later than 5 days after the date of this order, the petitioners file and serve
on the respondent a memorandum of law, not to exceed 15 pages, addressing the third element of
the associational-standing test and whether the fact that this case involves a petition for extraordinary
relief in the nature of a writ of mandamus under the All Writs Act, 28 U.S.C. § 1651(a), has any
bearing on the issue of associational standing. It is further

         ORDERED that, not later than 5 days after service of the petitioners' memorandum of law,
the respondent file and serve on the petitioners a response, not to exceed 15 pages, to the petitioners'
memorandum of law addressing the petitioners' associational-standing argument and whether the fact
that this case involves a petition for extraordinary relief in the nature of a writ of mandamus under
the All Writs Act, 28 U.S.C. § 1651(a), has any bearing on the issue of associational standing. It is
further

       ORDERED that, for purposes of any filing or service made pursuant to this order, Rule 25
of the Court's Rules of Practice and Procedure is suspended and all filings and service shall be
accomplished in person or by facsimile.


DATED:          November 14, 2006                               PER CURIAM




                                                   2